This is not a proper proceeding to determine Hanson's right to the office in question. It should have been an information in the nature of quo warranto, or a petition therefor brought in the name of the attorney-general as representative of the state. Osgood v. Jones,60 N.H. 543. As Hanson is an officer de facto, at least (Jewell v. Gilbert,64 N.H. 13), it does not appear that there is any occasion for a mandamus to fill the office by a new appointment and incidentally fix the appointee's compensation.
Petition dismissed.
CARPENTER, J., did not sit: the others concurred.